Citation Nr: 1536656	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  11-16 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as major depressive disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for residuals of a left hand injury.

5.  Entitlement to service connection for residuals of a head injury.

6.  Entitlement to non service-connected pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to December 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

The service connection claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In June 2015, prior to promulgation of a decision in the appeal, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal seeking non service-connected pension.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran pertinent to the issue of entitlement to non service-connected pension are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Pension Claim Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran perfected an appeal from a March 2010 rating decision which, as relevant, denied entitlement to non service-connected pension.  However, during the June 2015 hearing, the Veteran stated that he wished to withdraw his appeal seeking entitlement to non service-connected pension and such notification was reduced to writing in the hearing transcript.  Hence, there remains no allegation of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issue and it is therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2014).

ORDER

The appeal seeking entitlement to non service-connected pension is dismissed.





REMAND

Further development is necessary prior to analyzing the service connection claims on appeal.

Initially, the record reflects that the Veteran is currently in receipt of disability benefits from the Social Security Administration (SSA).  See February 2010 VA Mental Health HCHV Triage Notes; October 2013 VA mental health note.  There is no indication that the Veteran's SSA records have been requested and obtained; therefore, on remand this must be done.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Veteran maintains that he currently has residuals of injuries to his head and left hand as a result of being hit over the head with a pistol in service, which in turn, caused his currently diagnosed major depressive disorder.  Although his STRs do not reflect that he received treatment after being hit in the head with a pistol, they do show that he received medical treatment during service in August 1977 for lacerations on his head and left hand, apparently caused by a razor.  A VA examination is necessary to determine whether he currently has residuals of head and left hand injuries, and if so, whether they are etiologically related to service.  

In addition, the Veteran is currently diagnosed with hepatitis C which he feels he initially contracted during service.  His reported risk factors include intravenous (I.V.) drug use, intranasal cocaine use, tattoos, and engaging in high-risk sexual activity.  Although his STRs do not reflect any treatment or diagnoses of hepatitis C, they do demonstrate that he was treated for a venereal disease - acute gonococcal- and the Veteran feels that he may have contracted hepatitis C at that time.  Given the evidence of a current disability and in-service evidence which "may" be related, a VA examination is necessary.

With regard to the diabetes claim, the Veteran has not pointed to a specific event in service that he attributes it to and his STRs do not reflect any relevant complaints, diagnoses, or treatment in service.  Nonetheless, as reflected above, there are outstanding SSA records that need to be obtained; therefore a decision on any of the issues on appeal would be premature at this point.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

2.  Obtain any outstanding VA medical records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination to assist in determining the etiology of his currently diagnosed hepatitis C.  The claims file should be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered. 

Although a review of the claims file is imperative, attention is called to the following:

*April and October 1977 consultation sheets reflecting that the Veteran received antibiotic treatment for urethritis, acute gonococcal.

*August 1977 STR reflecting treatment for lacerations; consumer product involved was a razor. 

*November 1977 Report of Medical History noting a history of gonorrhea and weight loss. 

* May 2009 Liver Biopsy results and June 2009 VA Infectious Disease notes.

* March 2010 "Risk Factors of Hepatitis Questionnaire." 

AFTER reviewing the claims file and examining the Veteran, the examiner is asked to:

a).  Provide an opinion as to whether the Veteran's hepatitis C had its onset during service or is otherwise related to it.  

b).  In providing the above requested opinion, please address the STRs including the separation examination and medical history reports, the Veteran's reported risk factors (tattoos, high-risk sexual activity, IV drug use, and intranasal cocaine), and his lay contentions regarding etiology.  

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4.  Also schedule the Veteran for a VA examination to assist in determining the current nature and etiology of any currently diagnosed residuals of left hand and head injuries.  The claims file should be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. All necessary testing should be conducted and all appropriate diagnoses rendered. 

After reviewing the claims file and examining the Veteran, the examiner is asked to:

a).  Indicate all residuals of injury to the head and left hand found to be present.

b).  Then, for EACH residual found, determine whether it had its onset during service or is otherwise related to it.  

**Specifically address the opinion with the August 1977 STR showing that the Veteran received treatment in service for lacerations on his head and left hand, and any lay reports of continuing symptoms since service discharge.  

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

5.  Also schedule the Veteran for a VA examination to assist in determining the current nature and etiology of his acquired psychiatric disability.  The claims file should be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered. 

After reviewing the claims file and examining the Veteran, the examiner is asked to:

a).  Indicate all psychiatric disabilities found to present, to include major depressive disorder.

b).  Then, for EACH disability, determine whether it had its onset during service or is otherwise related to it.  

*In doing so, specifically address the November 1977 Report of Medical History reflecting the Veteran's notation that he lost 20 pounds of weight in three weeks due to anxiety, any lay reports of continuing symptoms since service discharge, and history of drug abuse.  

**Also comment on any relationship between the current psychiatric disability and claimed diabetes, hepatitis C, head injury, and left hand injury.

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

6.  When the development requested has been completed, and compliance with the requested action is ensured, readjudicate the service connection claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


